Citation Nr: 0702253	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-11 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.	Entitlement to service connection for the cause of death 
of the veteran.

2.	Eligibility for Dependants' Educational Assistance (DEA) 
under Chapter 35, Title 38, United States Code.

3.	Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1944 to December 
1946.  The veteran died in June 2004.  The appellant is his 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 RO decision.  


FINDINGS OF FACT

1.	The veteran's death certificate reflects that the 
immediate cause of death was listed as transitional cell 
carcinoma of the urinary bladder due to signet ring cell 
carcinoma likely colon/urinary.  There were no other listed 
significant conditions contributing to the veteran's death.  

2.	The competent medical evidence shows that transitional 
cell carcinoma and signet ring cell carcinoma were not 
present during service and did not manifest to a compensable 
degree within one year from separation from service, and 
there is no medical evidence that establishes that these 
diseases were incurred in or aggravated by service. 

3.	A service-connected disability was not the immediate or 
underlying cause of the veteran's death, was not 
etiologically related to his death, did not contribute 
substantially or materially to his death, did not combine to 
cause his death, and did not aid or lend assistance to the 
production of his death. 

4.	The statutory criteria for eligibility for DEA have not 
been met. 

5.	The veteran did not have a claim pending at the time of 
his death and he was not entitled to benefits under the 
existing rating decisions. 


CONCLUSION OF LAW

1.	The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2006).

2.	The criteria for entitlement to DEA benefits under Chapter 
35 have not been met. 38 U.S.C.A. § 3501 (West 2002); 38 
C.F.R. §§ 3.312, 3.807, 21.3020, 21.3021 (2002).

3.	The appellant's claim of entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in August 2004; a rating decision 
in October 2004; and a statement of the case in February 
2005.  The above documents discussed specific types of 
evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that even if there is any defect with regard to the 
timing or content of any of the notices sent prior to the 
RO's initial adjudication, that defect is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  VA effectively 
complied with all of the required elements under VA's duty to 
notify claimants prior to the last adjudication (a February 
2005 statement of the case).  

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced her in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear 
v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  Thus, VA has satisfied both the notice and duty to 
assist provisions of the law.  The Board now turns to the 
merits of the claim.

The appellant seeks service connection for the cause of the 
veteran's death, DEA, and accrued benefits.

Cause of Death

The appellant asserts that scar tissue from shrapnel wounds 
incurred in service contained cancer cells that led to 
bladder cancer and ultimately caused the veteran's death.  

Service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Additionally, to establish service connection for the cause 
of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed materially and substantially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service- connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ, are not held to have contributed to a death that 
is primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions." 38 C.F.R. § 
3.312(c)(4).  Even in such cases, there is for consideration 
whether there may be a reasonable basis for holding that a 
service-connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (2005).  

In this case, the primary cause of the veteran's death 
indicated on the death certificate was transitional cell 
carcinoma of urinary bladder due to signet ring cell 
carcinoma likely colon/urinary.  No other significant 
conditions contributing to his death were indicated.  

After a thorough review of the evidence of record, the Board 
notes that there is no evidence of a diagnosis of or 
treatment for transitional cell carcinoma of the bladder or 
signet ring cell carcinoma during active service.  In fact, 
the evidence does show that these diseases did not manifest 
until many years after service.  Furthermore, there is no 
competent nexus evidence linking transitional cell carcinoma 
of the bladder or signet ring cell carcinoma to service.  
Therefore, the Board concludes that the veteran's 
transitional cell carcinoma of the bladder or signet ring 
cell carcinoma was not incurred in or aggravated by service.  

The appellant contends that "scar tissue from shrapnel 
wounds contained cancer cells and could have lead to the 
bladder cancer."  The Board notes that the service medical 
records do not include treatment for shrapnel injuries as the 
appellant asserts.  Further, as a layperson, the appellant 
does not have the requisite expertise to provide a competent 
opinion on the etiology of the veteran's bladder cancer.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In addition, although the appellant asserts that a physician 
told her scar tissue from the veteran's shrapnel wounds 
contained cancer cells which caused the veteran's bladder 
cancer, those statements by the appellant are not sufficient 
to support the claim.  Hearsay medical evidence, as 
transmitted by a lay person, is not competent evidence 
because the connection between what a physician said and the 
lay person's account of what the physician purportedly said 
is simply too attenuated and inherently unreliable to 
constitute medical evidence. See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  Additionally, as previously discussed, 
the medical records do not support this contention because 
there is no evidence of shrapnel wounds to the veteran.  
Therefore, the Board does not find the appellant's statements 
as competent medical evidence that the veteran's cancer was 
caused by claimed shrapnel wounds.

The Board will now address whether the veteran's recognized 
service-connected disabilities caused or contributed to the 
veteran's death.  The veteran was service-connected for 
weakness of the abdominal wall, residual of post-operative 
incisional hernia secondary to an appendectomy scar; a hernia 
scar, residual of appendectomy scar; adhesions, post-
operative, residual of appendectomy; postoperative 
appendectomy scar; and fungus infection of the lower legs and 
feet.  The veteran was in receipt of a compensable rating for 
the abdominal wall disability, alone, and such was rated as 
10 percent disabling from February 1948 until August 1959.  
In a May 1959 Report of Medical Examination for Disability 
Evaluation, the physician indicated that the veteran's 
condition improved and there was no longer weakness of the 
abdominal wall and no residuals.  As such, the rating was 
lowered to 0 percent.  

The appellant provided private medical records from January 
and February 2004.  These records describe the veteran's 
surgery for radical cystoprostatectomy (complicated), ileal 
conduit urinary diversion.  These records diagnose the 
veteran with transitional cell carcinoma of the bladder and 
describe, in detail, the surgical procedure performed on the 
veteran.  These records also contain the postoperative 
condition of the veteran and recommendations for follow-up 
after discharge.  

The Board notes that these records do not contain an etiology 
of the veteran's bladder cancer or relate it to service.  
These records also do not link transitional cell carcinoma of 
the bladder to any of the veteran's service-connected 
disabilities.  

Neither the death certificate nor the veteran's medical 
records indicate that any of the veteran's service-connected 
disabilities were the immediate or underlying cause of the 
veteran's death or was etiologically related to his death.  
As such, a service-connected disability cannot be considered 
the principal cause of death of the veteran.  

Likewise, none of the veteran's service-connected 
disabilities are a contributory cause of the veteran's death 
as there is no competent evidence that such contributed in 
any way to the veteran's death.  The medical records do not 
indicate that the veteran's service-connected disabilities 
combined to cause death or aided to the production of death.  

Therefore, service connection cannot be granted as there is 
no evidence linking the veteran's cause of death to service 
either directly or contributorily.  

DEA

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. § 3.807 
(2004), 38 C.F.R. §§ 21.3020, 21.3021 (2003).

In this case, the veteran did not die from a service-
connected disability.  The record also reflects that the 
veteran did not have a disability evaluated as total and 
permanent in nature resulting from a service- connected 
disability at the time of his death.  Accordingly, the 
appellant cannot be considered an "eligible person" entitled 
to receive educational benefits.  Id. 

Because the appellant does not meet the basic criteria under 
the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case.  
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, the appeal for DEA 
benefits is denied as a matter of law.

Accrued Benefits

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death and due and unpaid.  38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. 3.1000 (2006).

"For a surviving spouse to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).  The Court in Jones noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application."  Id. at 1300.  

In this case, the veteran was not entitled to receive VA 
benefits at the time of his death.  A claim was not pending 
at the time of his death and he was not entitled to receive 
benefits at the time of his death.  Although the veteran had 
service-connected disabilities at the time of his death, none 
of the disabilities were compensable under the June 1959 
rating decision.  Therefore, he was not entitled to receive 
benefits for those service-connected disabilities.  
Accordingly, there is no legal basis to the appellant's claim 
for payment of accrued benefits.  As the law, and not the 
evidence, is dispositive in this case, entitlement to payment 
of accrued benefits is denied due to the absence of legal 
merit.  Sabonis, 6 Vet. App. at 430.  

As the preponderance of the evidence is against all of the 
appellant's claims, the "benefit of the doubt" doctrine is 
not applicable, and the claims must be denied.  38 U.S.C.A. 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DEA under 38 U.S.C. Chapter 35 is denied.

Entitlement to accrued benefits is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


